DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Non-Final Office Action is in reply to the communications filed on 10/02/2020
Claims 1-20 have been canceled.
Claims 21-40 have been added.
Claims 21-40 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites a “computer-implemented method” in the preamble. However, the body of the claim is silent to where the computer implementation takes place. Therefore, it is unclear where the computer implementation takes place.
Dependent claims 22-27 are similarly rejected for failing to cure the deficiencies of claim 21.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and therefore directed to non-statutory subject matter.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, (“2019 PEG”), the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. § 101: process, machine, 
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes).
Representative claims 21, 28 and 35 recite, analyzing gathered user data and user-defined parameters; defining a user profile based on the gathered user data and user-defined parameters; matching the user profile to a vocational option described by a record of a knowledge base; gathering vocational data from one or more data sources for the vocational option matched to the user profile; ranking each vocational option matched to the user profile based on user interests, user personality and the user-defined parameters; generating a report compiling a description of each vocational option matched to the user profile and the vocational data gathered from the one or more data sources; and displaying the report to a user.
The claims recite as a whole a method of organizing human activity because the limitations as recited encompass a career counselor analyzing the data, profile and parameters associated with a user, looking up vocational options and finding ones that match the user’s information, determining which vocational are more important based on the user’s information, creating a report of the vocational options and presenting the report to the user.  This is a method of managing interactions between people and managing personal behavior. The mere nominal recitation of a generic computer does not take the claim out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of identifying, matching and providing personalized vocational options to a user in a computer environment. The claimed computing components (i.e. processor and computer-readable storage media are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing, gathering, ranking, generating and displaying) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. [As discussed with respect to Step 2A, the claim as a whole merely describes how to generally “apply” the concept of identifying, matching and providing personalized vocational options to a user in a computer environment. The claimed computing components (i.e. processor and computer-readable storage media) are recited at a high-level of generality and perform generic computer functions of analyzing, matching, gathering, ranking, generating and displaying). The courts have found such computer functions to be well-understood, routine and conventional activities (see buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network); Bancorp Services v. Sun Life, (Fed. Cir. 2012): "The computer required for the performance of repetitive calculations”; Alice Corp: Electronic record keeping, creating and maintaining "shadow accounts"; Ultramercial: updating an activity log; Versata Dev. Group, Inc. v. SAP Am., Inc. (Fed. Cir. 2015): Storing and retrieving information in memory; presenting offers and gathering statistics, OIP Techs.) [See also MPEP 2106.05(d) Part (II)]. Generic computer components performing generic computer functions, alone, do not amount to significantly more than the abstract idea.
Considered as an ordered combination, the computer components of claims 21, 28 and 35 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims are ineligible.
Dependent claims 22-27, 29-34 and 36-40 do not add “significantly more” to the abstract idea. For instance, claims 22, 29 and 36 are directed to monitoring a physical or physiological response of the user while the user is viewing the report being displayed; analyzing the physical or physiological response of the user to identify interest by the user for each vocational option presented by the report; and updating the user profile and the knowledge base as a function the interest identified in the analyzing step. These limitations as drafted is a process that under its broadest reasonable interpretation covers performance of a certain method of organizing human activity but for the recitation of generic computer components (i.e. the computer server). Nothing in the claim precludes the claim from practically being performed by a human analog. For example, the limitations encompass a counselor observing a person’s reaction while reviewing the provided vocational options to determine interest and updating the person’s profile and the knowledge base. Accordingly, the claim recites an abstract idea. Claims 26-27, 33-34 and 39-40 recite more complexities descriptive of the abstract idea in further definition of the vocational data and user data. Such complexities do not provide additional elements which meaningfully integrate a practical application of the abstract idea. Claims 23-25, 30-32, and 37 and 38 how feedback may be recorded and the report is displayed. However, the computing components (i.e. recording/sensor device, interactive user interface) in the claims are recited at a high level of generality perform generic computer functions of recording and displaying information). The courts have found such computer functions to be well-understood, routine and conventional activities:
recording a customer’s order, Apple, Inc. v. Ameranth, Inc. 
presenting offers and gathering statistics, OIP Techs.
[See also MPEP 2106.05(d) Part (II)].
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 21, 28 and 35.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 28, 33, 35 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 2013/0108997 A1) in view of Phillips (US 2004/0219493 A1). 
Claims 21, 28 and 35: Wright discloses a computer implemented method, a computer program product, A computer system comprising: a processor; and a computer-readable storage media coupled to the processor, wherein the computer- readable storage media contains program instructions executing a computer-implemented method comprising the steps of:
analyzing gathered user data and user-defined parameters (see P[0077]: As the user completes his/her associations with the slides or images in the assessment, the career module measures the user's various personality traits and then relates these to what the career module defines as seven career personality categories or profiles into which it is postulated that most vocational interests can be classified. See P[0033]: profiles include consumer preferences. P[0069]: allowing the consumer to filter the matches that will be reported to him according to various selection criteria (hence user defined parameters);
defining a user profile based on the gathered user data and user-defined parameters (see P[0077]: As the user completes his/her associations with the slides or images in the assessment, the career module measures the user's various personality traits and then relates these to what the career module defines as seven career personality categories or profiles into which it is postulated that most vocational interests can be classified. P[0033]: identification of the personality traits (12) and preferences of the consumer);
matching the user profile to a vocational option described by a record of a knowledge base (see P[0087]: identify, from one's career personality category or profile, the career counseling advice (expressed in terms of recommended "career paths") that is given to one seeking such advice. For example, this matching or "career path identification" can be achieved by selecting or identifying optimal matches based on the similarity of the user's career personality profiles with the career personality profiles that were coded or ascribed to the career paths); 
gathering vocational data from one or more data sources for the vocational option matched to the user profile (see P[0011]: This is then matched against a database of identified career paths or work activities that have been ascribed similar tags/career personalities); 
ranking each vocational option matched to the user profile based on user personality and the user-defined parameters (see P[0011]: The result of this matching is the compiling for a user of a list of ranked career paths or work activities which are recommended for the user's consideration); 
generating a report compiling a description of each vocational option matched to the user profile and the vocational data gathered from the one or more data sources; and displaying the report to a user (see P[0011], P[0088]: Each user, upon completion of the assessment, can receive his or her results in many different ways.  P[0091]: After reading about his or her unique career personality, the user is, via still more module provided screen shots, led to career suggestions based on these results. Users can scroll through career ideas and click to learn more about the choices they find intriguing. The module also provides the ability for a user to flag favorites for further future exploration and to share these results to various social media platforms). 
Wright does not explicitly disclose ranking each vocational option matched to the user profile based on user interests, but Phillips which also discloses a career management system and method teaches using user interests to rank vocational options ( see P[0105]: Once the web pages are downloaded to the user's computer 4 they undertake a process to enter and validate particular achievements, academic information, interests and other information that will provide the overall system with an enriched individual profile. P[0128]: prioritize occupations to which they feel most interested).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the career matching system and method of Wright, prioritizing matched occupations based on user interests as taught by Phillips with the motivation of “identify[ing] occupations about which the user is currently aware, occupational choices they may not have been considered or occupations that have only recently emerged in the job market” (Phillips, P[0128]).
Claims 26, 33 and 39: The combination of Wright and Phillips discloses the claimed invention as applied to claims 21, 28 and 35 above. Phillips further discloses wherein the vocational data is selected from the group consisting of course & curriculum data, occupational data and a combination thereof (see P[0011]: matched against a database of identified career paths or work activities that have been ascribed similar tags/career personalities)


Claims 22-25, 29-32 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Phillips as applied to claims 21, 28 and 35 above, and further in view of Skatell et al (US 2016/0132607 A1).
Claims 22, 29 and 36: The combination of Wright and Phillips discloses the claimed invention as applied to claims 21, 28 and 35 above. Wright and Phillips do not expressly disclose the following limitations but Skatell teaches monitoring a physical or physiological response of the user while the user is viewing the report being displayed; analyzing the physical or physiological response of the user to identify interest by the user for each vocational option presented by the report; and updating the user profile and the knowledge base as a function the interest identified in the analyzing step (see P[0042-0043]: user interaction regarding the information being displayed is tracked and used to effectively sort and prioritize the information in the database, such that user interaction with the application affects what information is delivered to that particular user.. Non-limiting examples of user interactions tracking include eyeballs tracking, face tracking, expression tracking, gestures tracking, and motion tracking).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine in the review of the career choices of Wright and Phillips, tracking user interactions while viewing the presented information to determine interest and update information in the database as taught by Skatell with the motivation of “provid[ing] an efficient and effective manner of sorting and presenting information to a user” (Skatell, P[0004]).
Claims 23, 30 and 37: The combination of Wright, Phillips and Skatell discloses the claimed invention as applied to claims 22, 29 and 36 above. Skatell further teaches wherein the monitoring step comprises: recording, by a recording device or sensor device, feedback data describing the physical or physiological response of the user while viewing each vocational option presented by the report (see P[0079]: a computing device (e.g., a smartphone) with one or more sensors to acquire feedback of a user. P[0042-0043]).
Claims 24, 31: The combination of Wright, Phillips and Skatell discloses the claimed invention as applied to claims 23 and 30 above. Skatell further teaches wherein the recording device is selected from the group consisting of a camera, digital recording device, microphone and a combination thereof (see P[0065]: a user provides feedback in a format of voice, where his/her device records the voice signals, followed by processing physical characters (e.g., amplitude, frequency, chirps, times) of the voice signals).  
Claims 25, 29 and 38: The combination of Wright, Phillips and Skatell discloses the claimed invention as applied to claims 22, 29 and 36 above. Wright further discloses wherein the report is an interactive report displayed on an interactive user interface (see P[0091]).

Claims 27, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Phillips as applied to claims 21, 28 and 35 above, and further in view of Bastide et al (US 2015/0248641 A1).
Claims 27, 34 and 40: The combination of Wright and Phillips discloses the claimed invention as applied to claims 21, 28 and 35 above. Wright and Phillips do not expressly disclose the following limitations but Bastide discloses wherein the user data is selected from the group consisting of a messenger application data, social media network data, browser history data, viewed video data, geographical location data, and a combination thereof (see P[0020]: career data includes interactions the user has with the professional networking service hosted by professional network server program 60. For example, career data includes personal information about the user, such as the user's name and profession. In another example, career data includes posts that the user contributes to a forum provided by professional network server program).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine in the user data of Wright and Phillips, user data from the professional network data as taught by Bastide since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

 
report. Page 2 of 9Docket No. P201805072US01 Application No. 16/358870  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Flickner et al (US 6577329 B1) discloses using gaze information of a user to determine relevance of candidate list. 
Schreiber et al (US 20170236095 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629